DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 10/27/21, are acknowledged.
	Claims 1 and 18 have been amended.
Claims 1-2, 11-12, 15, 18-19, 25, 27-28, 51-52, 62-66, 68, and 70 are pending.
Claim 2, 19, 27, 51-52, 62-66, 68, and 70 are withdrawn as non-elected inventions. 
 Claims 1, 11-12, 15, 18, 25, and 28 read on the elected invention and are being acted upon.

The non-statutory double patenting rejections are withdrawn in view of Applicant’s terminal disclaimers.

The previous grounds of rejection under 103 are withdrawn in view of Applicant’s claim amendments. The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11-12, 15, 18, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/026370, in view of US 20110044953, US 20150258186, Kornbluth, 2013, WO00/63395 (all of record) and Macdonald et al. 2014. 
WO 2005/026370 teaches a method of treating cancer comprising administering to a patient a vector comprising a recombinant nucleic acid encoding multiple tumor specific antigens and a costimulatory molecule (see page 2, in particular). WO 2005/026370 teaches 4-1BBL or CD40L as a type of costimulatory molecule (see page 15-16, in particular). WO 2005/026370 teaches expression of the tumor antigen following administration leads to an anti-cancer T cell immune response (see pages 2-3, in particular). WO 2005/026370 teaches wild type as well as mutated version of tumor antigens (i.e. neoepitopes, see page 4, in particular). WO 2005/026370 teaches 
WO 2005/026370 does not explicitly teach a self-cleaving linker peptide, that the anti-CTLA-4 is encoded by the nucleic acid, or coupling 4-1BBL to 4-1BB via a linker to form a chimeric protein.
The ‘186 publication teaches a viral vector encoding multiple tumor antigens for administration to a subject to provide an effective immune response for treating cancer (see pages 1-2, in particular). The ‘186 publication teaches that the plurality of antigens include HLA-calls I and HLA-class II epitopes (see page 9, in particular). The ‘186 publication teaches that the plurality of antigen are separated by a cleavage site, such as a self-cleaving P2A peptide (see page 9, in particular). 
Therefore, it would be it have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to construct the recombinant nucleic acid encoding multiple tumor antigens or tumor MHCI and II epitopes of WO2005/026370, separated by self-cleavage site, as taught by the ‘186 publication. Selecting from known means of constructing recombinant nucleic acids encoding costimulatory molecules or multiple tumor antigens by using linkers or self-cleavage sites would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
The ‘953 publication teaches viral vectors comprising a nucleic acid encoding an anti-CTLA-4 antibody that blocks CTLA-4 signaling (i.e. a checkpoint inhibitor). The ‘953 publication teaches using said viral vectors to modifying antigen presenting cells, such as dendritic cells, in order to enhance T cell activation and treat tumors (see page 1 and 3, in particular).  The ‘953 publication teaches that it is advantageous since it provides localized delivery of the antibody and increases the intensity and duration of T cell responses (see pages 1and 3, in particular).  The ‘953 publication teaches anti-CTLA-4 according to US 5,855,887 (i.e. ipilimumab).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include a nucleic acid encoding the anti-CTLA-4 antibody of the ‘953 publication, to provide for anti-CTLA-4 blocking of inhibitor immune mechanism as taught in WO2005/026370. The ordinary artisan at the time the invention was made would have been motivated to do so since the ‘953 publication teaches that it is advantageous since it provides localized delivery of the antibody and increases the intensity and duration of T cell responses 
WO00/63395 teaches a method of treating a cancer in a patient comprising administering a recombinant nucleic acid sequence that encodes a TNF receptor family costimulatory ligand (CD40L) and a costimulatory receptor (CD40),  wherein the nucleic acid is constructed such that the two are linked via a linker to form a chimeric polypeptide  (see pages 2-3 and 7, in particular).  WO00/63395 teaches that the invention makes it possible to induce the presentation of tumor specific antigens on immunocompetent cells in an improved manner and to induce differentiation and proliferation of T cells and dendritic cells (i.e. APCs, see page 4, in particular). WO00/63395 teach that it is preferred to administer the nucleic acid in locations that allow it to reach macrophages and dendritic cells (i.e. antigen presenting cells, see page 20, in particular). WO 00/63395 teaches that doing so is advantageous since it allows not only activation of the cell expressing the chimeric polypeptide itself in a constitutive fashion, but an activating effect in trans in other cells that naturally express the receptors (see page 4, in particular).  

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to construct the recombinant nucleic acid encoding 41BBL in ‘WO2005/026370, such that it is linked via a linker to form a chimeric polypeptide with 41BB, as taught by WO00/63395.  The ordinary artisan would be motivated to do so in order to provide cis signaling via 41BB in the dendritic cells, as well as trans-mediate 4-1BBL signals, as taught by the combination of WO 00/63395 and MacDonald.  Furthermore, the ordinary artisan would have a reasonable expectation of success in doing so since 41BB/41BBL is structurally similar and belongs to the same TNF family as CD40/CD40L (see Kornbluth). 

Claim 1, 11-12, 14-15, 18, 25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/026370, in view of US 20110044953, US 20150258186, Kornbluth, 2013, WO00/63395 (all of record) and Macdonald et al. 2014 and US 20100310501.
The teachings of WO 2005/026370, US 20110044953, US 20150258186, Kornbluth, 2013, WO00/63395 and Macdonald et al. 2014 are described above.
They do not teach a chimeric protein comprising an Fc portion and an IL-15 receptor portion.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further administer the IL-15receptor Fc fusion polypeptide of the ‘501 publication, as a cytokine adjuvant in the method made obvious by WO 2005/026370, US 20110044953, US 20150258186, Kornbluth, 2013, WO00/63395 and Macdonald et al. 2014.. The ordinary artisan at the time the invention was made would have been motivated to do since, the ‘501 publication teaches IL-15/IL-15receptor-Fc fusion proteins increase the biological activity of the cytokine, and they exhibit improved immune stimulation and can treat neoplastic disease.

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644